476



        OFFICE   OF THE   ATTORNEY     GENERAL   OF TEXAS
                              AUSTIN




Eonorrblo U. A. Davis
State Rs~lrtrer
ya~staa~""        of Nealth
      .




                                              rder frsued by the
Judm of the ~rob                                  ) of Jefferaozl
CO-r, Alabama,                                    trar of VlWl
~t~tistlcs of the
to lfmw a a0rtl.f
                                                  opinion as to




                                     IN ~2x3FROBAZ'ECOORTOP TEN
                                            COUNTY OF JzppIa3Ol4
                                                  STATE OF ALL


     “az IT REImLRRD, On this tha 1       day C’;*!$    l!&
     c-    on to be heard the pdtitlon Of
                                             il      f
     U-Ed Gambrel     , for Itrave to obtain o?%&      Court
     ==ixiiGr)
     an Order authorixlng the lssuanoe of d wrtified OoPY
Ronorable W. A. Davis, wage 2


        or the birth   certificate   of Honw Lee Gambrel



     ‘Iciocnty)(Stt I
     and that such oc%Led
                                          mf-%otber
                                     copy be delivered to
                                                           of child)

        Jesrfe   E. Gambrel           , Bessemer. Ala.. lit=
         N       r       1              IPost Office Addrasa)
          -55:
        _BOX       pQr=on .
        *Af%er heorln& the potitlon, and the svldsncr in sup-
        port thereof, the court is or the opinion that aa
        should be granted.
        "It! ISTEREiKiRB, GRDERBD,ADJUD3EDAIiDDECRi3RDthat
        a CWtiiied  00 r Of the birth COPtliiG&tO 4bOVO WWd
        be issued by t L State Registrar of Vital Statirtica,
        Au&in, Texas, to the rnld    Henry Lee Qambrel      .
                                      (slnnad)    B. a,   xoum
                                      Udg3Ofth     Proi3atd Court
                                           BesseemorDlVlSlon
        mu)                             JefSsrson     county, Ala."

              Paragraph 25 of Rule 47a, Artlole 4477, Veamn*a Amm-
 -ted     Civil statutes, reads as follovst

              "And provided that the name of the father or
        arq l,r&o~t     by which he might be ldontified    shall
        not be vritten into the birth or derth oertiflcate
        or nny lllegitaato     child, and provldod further, that
        Say stattment the Sather of sn IUegltbats        ohlld
        vish,hcatoe      OII to its parentqp,   may, v&a plaOsd
        in the torn of an sltidavit,     be ettaOhtN.tO the Ori-
        -1     birth rooord.    rkmhw the gtbte Baglstrar nor
        "lp local r&st,rar     shall issue a c.ertlfled OORPof
        -Y birth or death certificate      wherein a child Or @k
        adult is stated to be lllegitintate,     unless such o&i-
        fled cop1 la ordered by a oourt Of OOnQetOntjui8-
        notion.
           Ii the Judge of the Probate Court of Jefferson County,
 u4b’-,   had authorlt~ to order the State Registrar or vital
 'trt18tlCa to issue 8 cortlfiad copy OS 8 btrth Oertificste  of
&morablu     K. As ikWl8,   3TQ8   3


l person born LA Texas, Lt was under the tert48 oi Aztlols IV,
3ectioA 1 of the Conrtltution of tho (Inited State6, vhioh reads
46 ruz~2ows
          g
             %llFaith and Credit shall be given in each
     Stats           Aots, Rcoord6,aAd Jtullclal irocosd-
              to public
     bxgn of ever7 otrhez-Stated Aruf the Congress may by
     gsnoral Laus prracribe the LWumr ln rhloh ruoh Aots,
     Reoordo and Proceedl.ngr sk41 be proved, skd the ES-
     teat ChweOS~
          The Supreme Court of the United State6 la Calr VS.
cumbgh8r~, 133 P. a. 107, at pge 112, 33 Lans. Ch. m. 5Si, 541, 30
3up. Ct. 8, 269, 270, rsidr
            *The Constitution dLd not m(1a~to ootlrer say
     new potter on tha rtrtoe, but simply to regulate the
     effect   of their  acktaovledgsd JurLsdfctLoa OYOFper-
     SOJWand things     vithlo their terrftory.     It did not
     snake the ,hidgments of 6tatei domestlo judgment6 to
     all intents and gurpoa~~, but only gave B general
     WlidLty, faith and orcdlt to t&m ab 8vldcmb). IL10
     exeautlon can be issued upon such juil@IeAta       Ylthout
     4 Aetusuit in tha tribunals of other atEIte6, @xl
     they enjoy not the right of wlorl.ty       or privilege
     Or lla,    vhioh they hevein the state vhere they am
     ~~OAOUAO~~,    but th8t Onty UhLChthe lei fOri givf$S
     to then by 1te own      lawa,     in tholr   cha.raot8r or
     ford@3  jIld@MAtS."



=issaQ¶r              ’
          ~‘Thhoaeprovisl0~6 s?tabUrrb a rule Of aviduAce
     rather than of jurrodLctloaa.    UhiZe th.sy make the
     reoord of 8 judgmnt rondared after due aotio8 ln cane
     state POZYJ~US~VO midon      in the oourts 0r aaothsr
     state or or the uAit6d Statal OS the mtter adjudged,
     thay do Aot rtfeot the jurlsdlotion,    either of the
     cow    in uhloh the judgmmontir residerod or of tho
     cou% in vh.iah it is ofiezad in eviSeno4.     JudopleAts
     r~o~vtW%din On%.St&ttr of thb UnitXI, vh@A pNvUd ti
     the oourts of roother go~erA.wmt, whether state os
     A~tio&el, wlthFn the Fnlted Status differ fron judg-
     PreAtt raoovered in a foceitya ocmtry in AO other
              .,
                     .’
xmofabla Y. A. J&vie, pa@ 4


      respect than iA AOt -iloi~X$$
                                  re-o%aznl.nable On their
      mrits nor impeachable r0r fraud ia obtabtw        thm,
      if rendered by a court having $.wlsdfctlonof th%
      cause and of the partlor.’

             Ths Supreme Court of deorgla saldc
            “tits Clause (full faith aab oredit) i5 AO~
      to bo reosived 91 t&a fullest    Import of the terms.
      It 18 referebla to such records, eta*, a8 plead-
      bgs and evLdeno0. AAY other cbnstructioc,      myth
      would give the sama offect   to 6 t’~r*i&i ju
      aa to our OVA, vould fndoed ba CQ gire .&hadp”   ” of’
                                                      wa
      one state complete OperatSan in another * would be
      to strka a Judgment la ona state bind prc-prty    In
      another. ’ Joioe v. Scales, l8 Ga. 725, 23 Cyc, Lav,
      ad POW., pp* 1545,     1546,  1556, 155?, 23 L. R. A.
      (x.   3.)
             The Probate Court of Alabam did not have Juriudla-
tb~   ti oae of the Farties affected by the Judgmnt vltA vhloh
VO UO   here   ooncernod, ‘fill.    Dr. !i. A, DtbVi8,    Stat6 ~OalfbtrU Of
Vital Statiatioe     of Texas, imd said court had no paver to oz’der
hb tc psrlorm arty sot.          The Judgnmnt of the Probate Court of
-         could 0dy    be uaod as eviden40 ia a oourt Er wmpatent
&Udiction       vlthia this State, and said latter court vould
Cave to anter a Judgment ordering the State Roi;lstrar to is.aue
l certifl?d    COPY of i$e birth certlffcato           of &my Lee Oa?nbFeZ,
bafom the State RegSStrac would have authorltg to lasue such
‘-=hXod      copy.
          It 1s therefore our OpiAiOA that tha Judge Qf the
Probate COW., Euseemer    Di~f~i0~,    of Jefferson County, Alabaua,
1a vithout authority to order the State Re@atrar of Vital
3tatwi05    to issue a asrtltled. aopp or the birth aertif‘ioate
Or Rmrr Lee cmbrel, ad& the State Registrar is vlthout author-
ltr to 18)sW such csrtlflad      oopy upon the OrCer of said court.
              Ye are horcvlth   returning   to you the J@mnt        abovo
wotec.

                                               Very truly   yours
                                            ATToRmY0ENmAL w TW